Citation Nr: 1612762	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress order (PTSD) prior to January 26, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease associated with herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to January 26, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The June 2011 decision addressed the Veteran's PTSD claim and the July 2013 rating decision granted service connection for coronary artery disease and denied a claim to reopen entitlement to service connection for a low back condition. 

With respect to the Veteran's PTSD claim, a discussion of the procedural background is warranted.  A July 2010 rating decision granted service connection for PTSD and assigned an evaluation of 30 percent effective September 29, 2006, an evaluation of 100 percent from January 26, 2010 to April 1, 2010, and continued a 30 percent evaluation thereafter.  In August 2010, the Veteran requested an increased rating for his PTSD, stating that such had increased in severity.  A June 2011 rating decision granted an evaluation of 100 percent effective August 16, 2010, and noted that such was the date the claim for increase was received by VA.  The Veteran filed an August 2011 notice of disagreement with the June 2011 rating decision for an earlier effective date for the grant of the 100 percent evaluation.  

Thereafter, an August 2013 rating decision granted an evaluation of 100 percent effective April 1, 2010.  However, as the August 2013 rating decision allowing for an increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The Veteran did not appeal the July 2010 rating decision with respect to the grant of service connection for PTSD and the evaluations assigned therein.  However, VA received new and material evidence specific to the Veteran's claim for increased rating PTSD, within the appeal period of the July 2010 rating decision.  Specifically, this included a December 2010 VA PTSD examination report.  Pursuant to 38 C.F.R. § 20.304 (2015), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  Nevertheless, the provisions of 38 C.F.R. § 3.156(b) afforded the Veteran reconsideration of the claim, which was accomplished by the June 2011 rating decision on appeal.  Hence, although the RO considered the July 2010 rating decision final, as stated in the August 2013 statement of the case, the matter is for de novo consideration pursuant to the original claim which served as the basis for the July 2010 rating decision.  As such, rather than characterizing the claim as entitlement to an earlier effective date for the grant of a 100 percent evaluation for PTSD, the Board has recharacterized the issue as entitlement to an initial rating in excess of 30 percent for PTSD prior to January 26, 2010.

Additionally, the Veteran, in an August 2010 application and in a March 2011 statement, raised the issue of entitlement to a TDIU based on his service-connected PTSD and prostate disabilities, but did not attribute such to his coronary artery disease.  The June 2011 rating decision found the issue of entitlement to a TDIU was moot as the Veteran was granted a 100 percent evaluation for PTSD.  However, as noted above, the Veteran's claim for PTSD is in fact a claim for an increased rating prior to January 26, 2010, and thus, the TDIU claim should also be addressed for the period prior to January 26, 2010, as framed on the title page.

The Board notes that the Veteran perfected appeals for entitlement to service connection for a bilateral knee disability and bilateral hearing loss, both denied in a May 2007 rating decision.  However, in a November 2013 statement, the Veteran, through his authorized representative, withdrew these claims.  In light of this action, the Board finds that these claims withdrawn and they are not before the Board.  See 38 C.F.R. § 20.204 (2015).

In his August 2013 and September 2014 substantive appeals, the Veteran requested a Board hearing.  November 2015 and January 2015 VA correspondence notified the Veteran that the requested hearing was scheduled for January 27, 2016; however, the Veteran did not report for the scheduled hearing.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

In February 2015, a private medical letter, dated in June 2008, regarding the Veteran's psychiatric treatment, was associated with the record.  Such was subsequent to the most recent, August 2013 statement of the case issued the Veteran's PTSD claim.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  However, if new evidence is submitted (not developed by VA) with or after a substantive appeal received on or after February 2, 2013, as is the case here, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the June 2008 letter was submitted by the Veteran and is also duplicative of evidence received by VA in July 2008, thus a remand for specific consideration of such is not warranted.

The issues of entitlement to service connection for a vestibular disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus have been raised by the record in a July 2008 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial rating in excess of 30 percent for PTSD prior to January 26, 2010, entitlement to an initial evaluation in excess of 10 percent for coronary artery disease associated with herbicide exposure, entitlement to service connection for a low back condition and entitlement to a TDIU prior to January 26, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2007 rating decision denied the claim of entitlement to service connection a low back disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final May 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied a claim of entitlement to service connection for a low back condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back condition has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board reopens a previously denied claim of service connection for a low back condition.  This award represents a grant of this specific benefit sought on appeal. Therefore, VA's duties to notify and assist are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary.

In September 2006, the Veteran filed an application for benefits which included a claim for service connection a low back condition.  The RO denied the claim in a May 2007 rating decision.  The Veteran appealed other determinations from the May 2007 rating decision; however, entitlement to service connection for a low back condition was not appealed and no new and material evidence was received within the appeal period.  Indeed, although additional evidence was added to the claims file within the appeal period such was not relevant to the Veteran's low back claim but pertained to his appeal regarding PTSD.  Thus, the May 2007 rating decision is final with respect to entitlement to service connection for a low back condition.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In February 2013, the Veteran filed a claim, in pertinent part, to reopen service connection for a back condition.  A July 2013 rating decision confirmed the denial of service connection for a low back condition.  The Veteran's appeal of this decision forms the basis of the present appeal. 

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the May 2007 rating decision included service treatment records; a VA treatment records and private treatment records.  The May 2007 rating decision denied entitlement to service connection for a low back condition because while there was a record of a complaint of low back pain once in service, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.

New evidence added to the record since the May 2007 rating decision, includes additional VA treatment records, private medical records, including a February 2013 private medical record, a June 2013 VA spine examination report and statement from a friend dated in March 2013.  Specifically, the February 2013 private medical record diagnosed lumbar spondylosis and degenerative disc disease and noted back pain since August 1967.  The June 2013 VA spine examiner diagnosed congenital spinal stenosis.  The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence substantiates the existence of a current disability and contains an indication that it may be related to service.  As noted above, the May 2007 rating decision denied the claim as there was no permanent residual or chronic disability found.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4), because as discussed below, the Board finds the opinion provided by the June 2013 VA examiner is not adequate.  Accordingly, the claim of entitlement to service connection a low back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a low back condition, is reopened, and to that extent only, the appeal is granted.


REMAND

As noted above, the August 2013 statement of the case, issued for the Veteran's PTSD claim did not address an increased rating for the entire rating period on appeal, specifically it did not consider the period prior to January 26, 2010.  This should be accomplished on remand.

Additionally, in a September 2010 statement, the Veteran reported he had recently been approved for Social Security disability.  He further requested that VA obtain his medical records from the Social Security Administration in regard to his claim for individual unemployability.  VA is obligated to obtain Social Security Administration records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  Thus, since the Veteran reported he was receiving Social Security Administration disability benefits, the records may be useful in adjudicating the appeal as such may include records for an increased rating for PTSD prior to January 26, 2010, entitlement a TDIU prior to January 26, 2010, an increased rating for coronary artery disease, and service connection for a low back condition.

As noted above the Veteran was afforded a spine examination in June 2013; however the Board finds this examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2013 VA examiner diagnosed congenital spinal stenosis but opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the June 2013 VA examiner provided a rationale which stated no indication of a back problem was found within the service medical records.  However, two August 1967 service treatment records document complaints of low back pain.  Thus, as the June 2013 VA examiner's opinion lacks probative value as it is based on inaccurate facts, and a new VA examination and medical opinion is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Additionally, as the Veteran's low back claim and PTSD claim are being remanded for other matters, the Board concludes another opportunity for the Veteran to provide private treatment records should be afforded to the Veteran.  Although a February 2013 treatment record, from Premier Pain and Wellness, is of record for the Veteran's back disability and a June 2008 private medical letter from G. B. is of record for the Veteran's PTSD, the Board is unclear as to whether such records are complete.  Complete private treatment records should be obtained, to the extent possible for the Veteran's back claim as well as any records for his PTSD claim prior to January 26, 2010.

Finally, updated VA treatment records should be obtained.  The record within Virtual VA reflects the Veteran most recently received VA treatment from the Michael E. DeBakey VA Medical Center (VAMC), located in Houston, Texas, in July 2013.  Thus, on remand, updated VA treatment records from the Michael E. DeBakey VAMC, to include all associate outpatient clinics, since July 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's updated VA treatment records from the Michael E. DeBakey VAMC, to include all associated outpatient clinics, since July 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the necessary authorization from the Veteran and then attempt to obtain records of treatment of the Veteran for a back disability, and for PTSD prior to January 26, 2010, not already of record, including from the G. B. and/or Premier Pain and Wellness.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any low back disability diagnosed during, or proximate to, the current appeal period (to include congenital spinal stenosis, lumbar spondylosis and degenerative disc disease), is etiologically related to service.

The VA examiner should specifically consider two August 1967 service treatment records which documented a complaint of low back pain.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include an increased rating for PTSD and entitlement to TDIU for the entire appeal period (prior to January 26, 2010).  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


